office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 preno-109073-07 uilc date date to associate area_counsel sbse attn susan s canavello managing counsel occ new orleans la from william a jackson chief branch income_tax accounting subject destruction of principal_residence for purposes of sec_121 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ----------------- issue absent an actual sale_or_exchange of the property has the damage to taxpayer’s principal_residence under the facts described below resulted in its destruction within the meaning of sec_121 of the code which is treated as a sale of the property for purposes of sec_121 conclusion for purposes of sec_121 of the code whether the destruction of a taxpayer’s principal_residence has occurred is a question of fact based on the facts of this case the level of damage to taxpayer’s principal_residence results in its destruction for purposes of preno-109073-07 sec_121 and thus the property may be treated as sold for purposes of sec_121 facts taxpayer’s property was substantially damaged as a result of a natural disaster the property was damaged to such an extent that it must practicably be rebuilt although components of the residential structure remain standing subsequently enacted land use regulations essentially require deconstruction followed by elevation total first floor and roof and near total second floor reconstruction at an expense exceeding the fair_market_value of the entire property prior to the disaster the fair_market_value of the property prior to the damage in question is estimated at dollar_figure the fair_market_value after the disaster is estimated at dollar_figure taxpayer’s adjusted tax basis in the property is dollar_figure and the costs of repair are estimated at dollar_figure taxpayer received dollar_figure in insurance and other proceeds and will receive dollar_figure in excludible sec_139 hazard mitigation payments taxpayer meets the ownership and use requirements of sec_121 of the code and is aware that the recognition of gain may be deferred under the provisions of sec_1033 and sec_1033 however taxpayer has inquired whether he may treat the involuntary_conversion as itself a ‘sale’ under sec_121 law and analysis sec_61 of the internal_revenue_code provides generally that except as otherwise provided by law gross_income includes all income from whatever source derived including gain derived from dealings in property see sec_61 the concept of gross_income encompasses accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 1955_1_cb_207 gross_income does not however include receipts of all kinds for example recoveries of capital or basis or amounts representing compensation_for damages of property are not accessions to wealth unless they exceed basis sec_1016 of the code provides that proper adjustment shall be made to the basis_of_property for expenditures receipts losses or other items properly chargeable to capital_account sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain sec_1011 provides generally that the adjusted_basis for determining gain from the sale_or_other_disposition of property is the basis determined under sec_1012 cost adjusted as provided in sec_1016 under sec_1016 basis is adjusted by expenditures receipts losses and other items properly chargeable to capital_account under sec_1001 the entire amount of gain must be recognized except as otherwise provided preno-109073-07 sec_1033 of the code provides in part that if property as a result of its destruction in whole or in part emphasis added theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money and during the period specified in sec_1033 the taxpayer purchases property similar_or_related_in_service_or_use to the converted property at the election of the taxpayer gain will be recognized only to the extent that the amount_realized upon the conversion exceeds the cost of the replacement_property sec_121 provides that a taxpayer may exclude gain from the sale_or_exchange of property if during the 5-year period ending on the date of the sale_or_exchange the taxpayer has owned and used the property as the taxpayer’s principal_residence for periods aggregating years or more under sec_121 of the code the amount of gain excludable under sec_121 is limited to dollar_figure for single taxpayers and dollar_figure for married taxpayers filing a joint_return sec_121 permits pro-ratable exclusions in the case of certain_sales or exchanges occurring by reason of unforeseen circumstances eg involuntary_conversions under sec_121 involuntary_conversions the destruction emphasis added seizure or condemnation of property is treated as a sale of the property for purposes of sec_121 sec_121 provides that in applying sec_1033 the amount_realized from the sale_or_exchange of property shall be treated as being the amount determined without regard to sec_121 reduced by the amount of gain not included in gross_income pursuant to sec_121 under sec_121 the destruction of property is treated as the sale of the property for purposes of sec_121 the statute and legislative_history are silent regarding the legislative intent behind the term destruction as used in sec_121 further we have found no case law defining the term for purposes of sec_121 moreover the term destruction is not specifically defined for other purposes in the code absent subtitle e alcohol tobacco and certain other excise_taxes the word destruction is only used in the code where a section may expressly apply to either partial or total destruction for example many sections of the code use the phrase destruction in whole or in part such as sec_143 mortgage revenue bonds a d unrelated_business_taxable_income for exempt_organizations involuntary_conversions long-term_capital_gain includes involuntary_conversions of property used in a trade_or_business this suggests that the term destruction may encompass both partial and complete destruction when specified however the lack of this common phrase in sec_121 may indicate that congress specifically intended the deemed sale rule_of sec_121 to apply only to a complete destruction emphasis added other code sections use the phrase destruction or damage such as sec_451 destruction of crops and 1400l tax_credit for new_york_liberty_zone this suggests that the term destruction is distinguishable from damage and does not encompass partial destruction preno-109073-07 because sec_121 does not expressly apply to a partial destruction we read sec_121 to apply solely to a complete destruction eg in whole of the residence there is no definition of complete destruction in the internal_revenue_code therefore other sources must be referred to in determining the meaning of this term in construing a statute courts generally seek the plain and literal meaning of its language 471_us_84 more specifically words in a revenue act generally are interpreted in their 'ordinary everyday senses ' 506_us_168 quoting 383_us_569 quoting 331_us_1 see also 311_us_112 common understanding and experience are the touchstones for the interpretation of revenue laws the meaning of the term destruction is to ruin the structure or to put out of existence merrian-webster online dictionary http www m- w com dictionary destruction last visited date see james a ballentine ballentine’s law dictionary 3rd edition defining destruction as a wrecking tearing down breaking up or burning up cf c g willis inc v 41_tc_468 stating that involuntary_conversion within the meaning of sec_1033 means that the taxpayer’s property through some outside force or agency beyond his control is no longer useful or available to him for his purposes revrul_80_175 1980_2_cb_230 118_tc_126 the use of the term destruction in the above sources suggests that in the case of a residence complete destruction occurs when the residence is damaged to the extent that the remaining structure cannot be utilized to advantage in restoring the property to its prior condition thus one factor to consider in determining if a complete destruction of a taxpayer’s principal_residence has occurred is whether based on this plain and literal meaning of the term destruction the residence is damaged to the extent that the remaining structure cannot be utilized to advantage in restoring the property to its prior condition another factor to consider in determining complete destruction of property is whether the cost of repair substantially exceeds the fair_market_value of the property prior to its damage in such a case it may not be economically feasible to repair property that has already sustained partial destruction the lack of economic feasibility of repairing damaged property is a factor suggesting complete destruction of the property although we have found no legal authorities under sec_121 that consider the economic feasibility of repair in determining the destruction of property it is helpful to consider authorities regarding involuntary_conversions under sec_1033 in revrul_80_175 1980_2_cb_230 taxpayers sold timber that had been damaged as a result of a hurricane the ruling holds that gain from the sale of the damaged timber was eligible for nonrecognition under sec_1033 the rationale in the ruling for including the downed timber as property that was involuntarily converted was that the sale of the downed timber was dictated by the damage caused by the hurricane the downed timber was not preno-109073-07 repairable and was generally no longer useful to the taxpayer in the context of its original objective the ruling distinguished this situation from the case in c g willis inc v 41_tc_468 where the court considered application of sec_1033 of the code to the proceeds of the sale of a partially damaged ship which along with insurance proceeds was reinvested by the taxpayer in property similar_or_related_in_service_or_use the court in that case denied the claim for nonrecognition treatment because since the ship was repairable i t cannot be said that the sale of the unrepaired ship was a result of its partial destruction t c pincite thus in the context of sec_1033 the lack of economic feasibility of repair can result in the sale of partially damaged property being treated as part of the involuntary_conversion of the property similarly it would seem reasonable to consider economic feasibility of repair of a damaged principal_residence in determining whether the damage amounts to a complete destruction for purposes of sec_121 whether damage to a taxpayer’s principal_residence is sufficient to result in its destruction for purposes of sec_121 is a factual determination in this particular case there are sufficient facts and circumstances to conclude that taxpayer’s property was destroyed in whole as a result of the disaster it is not required under the above rationale that the taxpayer’s principal_residence be completely destroyed by or at the time of the catastrophic event only that its complete destruction be caused by such event a residential structure that must be essentially deconstructed prior to reconstruction has been destroyed for purposes of sec_121 from the information presented it appears that taxpayer’s principal_residence was damaged to such an extent that the remaining structure cannot be utilized to meaningful advantage in restoring the property to its prior condition the fact that taxpayer will nonetheless choose to reconstruct his principal_residence at the same location does not vitiate this conclusion further the cost of repairing the taxpayer’s residence in this case substantially exceeds the fair_market_value of the residence prior to the catastrophic event thus making repair economically unfeasible the law does not require taxpayers to make uneconomic choices assuming no additional basis adjustments or casualty_loss considerations taxpayer’s gain on the transaction deemed sale is dollar_figure dollar_figure - dollar_figure dollar_figure since this amount is less than dollar_figure all gain may be excluded from such deemed ‘sale’ under sec_121 sec_121 provides that in applying sec_1033 the amount_realized from the sale_or_exchange of property shall be treated as being the amount determined without regard to sec_121 dollar_figure reduced by the amount of gain not included in gross_income pursuant to sec_121 dollar_figure or dollar_figure which is taxpayer’s basis in the property accordingly for purposes of sec_1033 were it to be applicable_taxpayer has no gain to defer this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views preno-109073-07 thank you for soliciting our views in this matter if you have any questions concerning this memorandum please contact us at --------------------------- ------------------------------------ --------------------------------------------------------- --------------------------------------
